EXHIBIT 11.2 CPI CORP. Computation of Per Common Share Loss - Basic (Unaudited) in thousands, except share and per share data 16 Weeks Ended 40 Weeks Ended November 13, 2010 November 14, 2009 November 13, 2010 November 14, 2009 Basic: Net loss applicable to common shares $ ) $ ) $ ) $ ) Shares: Weighted average number of common and common equivalent shares outstanding Less: Treasury stock - weighted average ) Weighted average number of common and common equivalent shares outstanding Net loss per common and common equivalent shares $ ) $ ) $ ) $ )
